
	
		I
		112th CONGRESS
		2d Session
		H. R. 5734
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide compensation for the deadly acts by elements
		  of the Pakistani military and intelligence services against United States
		  citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Pakistan Terrorism Accountability Act
			 of 2012.
		2.FindingsCongress finds the following:
			(1)Pakistan, through
			 the Inter-Services Intelligence (ISI) organization, maintains control and
			 influence in Afghanistan through militant Islamic networks, such as the Haqqani
			 Network, in order to secure its strategic position and expand its sphere of
			 influence, not only in Afghanistan, but also in Kashmir and against
			 India.
			(2)A
			 2011 report published by the Combating Terrorism Center at West Point states
			 that during the 1980s: [T]he Pakistani state has long been a core
			 sponsor and beneficiary of the Haqqani network. During the 1980s Jalaluddin
			 [Haqqani] quickly rose to be one of the ISI’s most favored field commanders and
			 the support he provided would have a significant impact upon Pakistan’s
			 security establishment and the jihad in Kashmir in the years to follow … Yet,
			 Pakistan’s favored Afghan proxy is also the very same actor that has served as
			 al-Qaida’s primary local enabler for over two decades. Given the ISI’s
			 historical sponsorship of the Haqqani network, it is highly unlikely that
			 Pakistan has not been aware of this history..
			(3)The Government of
			 Pakistan, including the ISI Directorate, has long supported the Haqqani
			 Network, including by supporting the following:
				(A)Attacks on the
			 United States Embassy in Kabul and NATO Headquarters on September 12,
			 2011.
				(B)Attack on the
			 Combat Post Sayed Abad, Wardak Province, Afghanistan, on September 10,
			 2011.
				(C)Attack on the
			 Hotel-Intercontinental Kabul on June 28, 2011.
				(D)Attack on the
			 Kabul Bank on February 19, 2011.
				(E)Continued attacks
			 on United States-funded road construction projects across Afghanistan.
				(F)Attack on Forward
			 Operating Base Chapman on December 30, 2009.
				(G)Attack on Forward
			 Operating Base Salerno on May 13, 2009.
				(H)Attack on the
			 Khost Governor’s office on May 12, 2009.
				(I)Attack on Forward
			 Operating Base Salerno on May 13, 2009.
				(J)Attacks on the
			 Afghan Ministries of Justice, Education, and Prison Directorate on February 11,
			 2009.
				(K)Attack on the
			 Germany Embassy in Kabul in January 2009.
				(L)Attack on Afghan
			 Intelligence Headquarters, Khost, in December 2008.
				(M)Kidnapping of
			 journalist David Rohde on November 10, 2008.
				(N)Bombing of the
			 Indian Embassy in Kabul on July 7, 2008.
				(O)Assassination
			 attempt on Hamid Karzai on April 27, 2008.
				(P)Kidnapping of
			 British journalist Sean Langan in March 2008.
				(Q)Attack on Sabari
			 district center in Khost on March 3, 2008.
				(R)Attack on Kabul
			 Serena Hotel on January 14, 2008.
				(4)On September 17,
			 2011, the Voice of America reported that The United States has suspected
			 Pakistan’s intelligence agency has ties to the Haqqani network and other
			 militant groups in Afghanistan but rarely says so publicly. The U.S. and NATO
			 have blamed the Haqqani network for attacks on U.S. and NATO troops and on U.S.
			 targets, including the September 13 strike against the U.S. Embassy in
			 Kabul..
			(5)Former Chairman of
			 the Joint Chiefs of Staff, Admiral Mike Mullen, stated that with ISI
			 support, Haqqani operatives planned and conducted that truck bomb attack, as
			 well as the assault on our embassy [in September 2011] … We also have credible
			 evidence that they were behind the June 28th attack against the
			 Inter-Continental Hotel in Kabul and a host of other smaller but effective
			 operations.. Mullen continued the Haqqani network acts as a
			 veritable arm of Pakistan’s Inter-Services Intelligence agency..
			(6)Admiral Mike
			 Mullen was quoted in Dawn, a major English language newspaper in Pakistan, that
			 It’s fairly well known that the ISI has a longstanding relationship with
			 the Haqqani network … Haqqani is supporting, funding, training fighters that
			 are killing Americans and killing coalition partners..
			(7)On April 19, 2012,
			 the Associated Press reported that the United States Ambassador to Afghanistan,
			 Ryan Crocker, stated that there is no question that the Haqqani
			 network was behind this week’s brazen attacks on Kabul and other eastern cities
			 and said Pakistan needs to do more to clamp down on the group’s safe havens and
			 that There is no question in our mind that the Haqqanis were responsible
			 for these attacks.. Crocker also stated that We know where their
			 leadership lives and we know where these plans are made. They’re not made in
			 Afghanistan. They’re made in Miram Shah, which is in North Waziristan, which is
			 in Pakistan..
			3.Statement of
			 policyIt shall be the policy
			 of the United States to limit United States foreign assistance to Pakistan if
			 Pakistan’s military or intelligence services continue to support or provide
			 assistance to organizations that target United States citizens.
		4.Limitation on
			 United States foreign assistance to Pakistan
			(a)LimitationOf the amounts made available for
			 assistance to Pakistan for fiscal year 2013 or any subsequent fiscal year, the
			 President shall withhold $50,000,000 for each United States citizen who is
			 killed as a result of actions of Pakistan’s Inter-Services Intelligence (ISI)
			 or support provided by the ISI to other organizations or individuals, including
			 the Haqqani Network.
			(b)CertificationThe Secretary of Defense shall, not later
			 than the first day of each month of the fiscal years described in subsection
			 (a), certify to Congress the number of United States citizens who, during the
			 immediately preceding month, have been killed as a result of actions or support
			 described in subsection (a).
			(c)FundAmounts withheld pursuant to subsection (a)
			 shall, notwithstanding any other provision of law, be administered by the
			 Department of Defense and made available on an equitable basis to provide
			 payments to survivors of United States citizens described in subsection
			 (a).
			
